Citation Nr: 1414701	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  06-18 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected dysthymic disorder and alcohol dependence.

3.  Entitlement to service connection for a gastrointestinal disorder, to include diarrhea and irritable bowel syndrome, to include as secondary to the service-connected dysthymic disorder and alcohol dependence.

4.  Entitlement to service connection for a sleep disorder, to include as secondary to the service-connected dysthymic disorder and alcohol dependence.

5.  Entitlement to an initial rating in excess of 50 percent prior to May 9, 2007, in excess of 50 percent from July 1, 2007, in excess of 10 percent from February 24, 2009, and in excess of 70 percent from October 25, 2011, for dysthymic disorder and alcohol dependence.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from September 1989 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the VA Regional Office (RO) in Lincoln, Nebraska and from April 2010 and July 2011 rating decisions of the RO in Cheyenne, Wyoming.  In October 2012, the RO increased the disability rating of the Veteran's psychiatric disorder to 70 percent disabling, effective the date of a psychiatric admittance.  As the Veteran has indicated that this does not satisfy his appeal, the issue of a higher rating for the service-connected psychiatric disability remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

Furthermore, during this appeal, the Veteran received a temporary total disability rating for his psychiatric disability from May 9, 2007, to June 30, 2007, due to being hospitalized.  The 50 percent rating in effect prior to the hospitalization was continued from July 1, 2007.  The Board has set forth the issue on the title page accordingly.  

A Board decision in March 2010 denied service connection for a left shoulder disorder.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in August 2010, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.  

In April 2011, the Board remanded the issue of service connection for a left shoulder disorder to obtain an addendum opinion from a March 2009 VA examiner.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  A left shoulder disorder was not present during the Veteran's service, arthritis was not manifest within one year of discharge from service, and a currently diagnosed left shoulder disorder did not develop as a result of any incident during service.

2.  The Veteran has not had erectile dysfunction at any time since filing his claim for compensation. 

3.  The Veteran has not had a gastrointestinal disorder, to include diarrhea and irritable bowel syndrome, at any time since filing his claim for compensation.

4.  The Veteran has not had a sleep disorder at any time since filing his claim for compensation.

5.  Prior to January 30, 2009, the dysthymic disorder and alcohol dependence resulted in occupational and social impairment, with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and sleep impairment.

6.  Since January 30, 2009, the dysthymic disorder and alcohol dependence results in deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  Erectile dysfunction was not incurred or aggravated in service, and is not proximately due to or the result of the service-connected dysthymic disorder and alcohol dependence.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).

3.  A gastrointestinal disorder, to include diarrhea and irritable bowel syndrome, was not incurred or aggravated in service, and is not proximately due to or the result of the service-connected dysthymic disorder and alcohol dependence.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).

4.  A sleep disorder was not incurred or aggravated in service, and is not proximately due to or the result of the service-connected dysthymic disorder and alcohol dependence.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).

5.  Prior to January 30, 2009, the criteria for an initial rating in excess of 50 percent for dysthymic disorder and alcohol dependence have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9433 (2013).

6.  Since January 30, 2009, the criteria for a rating of 70 percent, but no higher, for dysthymic disorder and alcohol dependence have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9433 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in letters dated in September 2005 and November 2010 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  A March 2006 letter as well as the November 2010 letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claim for a higher initial rating for his psychiatric disability arises from his disagreement with the initial rating following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the March 2006 and November 2010 letters informed the Veteran of the criteria for assigning a disability rating.  See Dingess/Hartman, 19 Vet. App. 473.

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured examinations in furtherance of his claims.  Pertinent VA examinations were obtained in July 2007 (psychiatric), February 2009 (psychiatric) March 2009 (shoulder) with August 2009 and July 2011 addendums, and November 2011 (psychiatric, gastrointestinal, and erectile dysfunction) with a November 2012 addendum for erectile dysfunction.  38 C.F.R. § 3.159(c)(4).  The VA examinations and addendum opinions obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

Although the Veteran was not specifically provided an examination for a sleep disorder, as discussed below, a VA psychiatric examination shows that the Veteran's dysthymic disorder includes sleep impairment.  As the evidence fails to show a sleep disorder, or symptoms indicative of a sleep disorder, other than the sleep impairment included in the criteria for rating psychiatric disabilities, the Board finds that a separate medical examination and opinion to determine whether the Veteran has a sleep disorder is not necessary as opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis
      A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2013).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

		1.  Left Shoulder Disorder

The Veteran contends that he has a left shoulder disorder that is related to in-service injuries.  See, e.g., September 2005 claim.

A review of the Veteran's STRs shows that his October 1988 enlistment examination revealed clinically normal upper extremities.  In his report of medical history, he denied symptoms such as arthritis, rheumatism or bursitis; bone, joint or other deformity; and painful or "trick" shoulder.  September 1993 records show that the Veteran reported left arm pain after falling eight feet from a wall and landing on his left side.  Only X-rays of his wrist and elbow were taken.  The Veteran was diagnosed with an occult elbow fracture and contusion of the elbow/wrist.  There is no indication in his STRs that the September 1993 fall injured his shoulder.  In January 1994, the Veteran reported left shoulder pain that was intermittent for the last month.  He reported aggravating it two days earlier when wrestling.  He was diagnosed with rotator cuff tear/strain.  There is no further diagnosis of a rotator cuff tear/strain after January 1994.  An August 1994 periodic examination revealed clinically normal upper extremities; the Veteran denied symptoms such as arthritis, rheumatism or bursitis; bone, joint or other deformity; and painful or "trick" shoulder.  A December 1995 record shows that the Veteran had left shoulder and collarbone pain after being "jumped" at a local bar.  He was diagnosed with a soft tissue injury.  His STRs do not contain any further left shoulder complaints/treatment after December 1995.  

The Veteran's June 1997 separation examination again revealed clinically normal upper extremities; he again denied symptoms such as arthritis, rheumatism or bursitis; bone, joint or other deformity; and painful or "trick" shoulder.  There is no indication in the Veteran's STRs that any in-service injury resulted in a chronic disability.

According to post-service medical records, the Veteran first sought treatment for his left shoulder in July 1999.  At that time, he reported that his shoulder was originally injured in a dirt bike accident in 1998.  He also reported having had many re-injuries, particularly recently when the shoulder had gone out, requiring subsequent relocation efforts.  X-rays in July 1999 were reported to appear to be generally normal.  The Veteran was diagnosed with recurrent anterior dislocation.  A record dated in February 2000 again shows that the Veteran reported injuring his left shoulder in a dirt bike accident in 1998.  The Veteran had surgery on his shoulder in February 2000.  Treatment records dated through August 2000 pertaining to his left shoulder and the surgery fail to show that the Veteran reported his in-service injuries or having persistent left shoulder problems since service.  None of these records contain any indication that the Veteran had arthritis.  

In a July 2007 VA general medical examination, the Veteran reported a left shoulder injury in service and having surgery and then later had multiple shoulder dislocations.  

The Veteran was afforded a VA examination in March 2009.  He reported the in-service injury of falling off a ladder when he was carrying items that weighed about 100 pounds.  The Veteran reported that he landed on his shoulder at that time.  The Veteran reported a second injury in service, but did not remember the nature of that injury.  He also reported in approximately 1996, that his shoulder started "coming out of joint a little bit."  He reported that that subluxation progressively worsened over time until he experienced a shoulder dislocation.  X-rays revealed degenerative changes of the glenohumeral joint.  The Veteran was diagnosed with inferior and anterior subluxation of the humerus.  In a medical opinion provided in August 2009, the examiner noted the STRs pertaining to the Veteran's shoulder.  The examiner also noted that the June 1997 discharge examination reported no swollen or painful joints, no painful or trick shoulder, and that physical examination was normal for the upper extremities.  The examiner noted the July 1999 record in which the Veteran reported the 1998 dirt bike injury.  It was the examiner's opinion that the Veteran's left shoulder disorder was as likely as not the result of a dirt bike accident in 1998 after the Veteran left service.  The examiner again noted that the discharge examination in 1997 showed no left shoulder complaints.  

An additional addendum opinion from the March 2009 examiner was obtained in July 2011.  The examiner opined that it was less likely that the current shoulder condition had its onset or was caused by an injury while in the service.  The rationale was that the discharge examination in June 1997 reported no swollen or painful joints, no painful or trick shoulder, and physical examination was normal for upper extremities; and the July 1999 record showed that the injured his left shoulder in a 1998 dirt bike accident.

Based on a review of the evidence, the Board concludes that service connection for a left shoulder disorder is not warranted.  Although the evidence shows that the Veteran had left shoulder injuries and complaints in 1993, 1994 and 1995, and currently has left shoulder disorders, it does not show that any current disorder is related to his military service.

As discussed above, the Veteran's STRs reflect left shoulder complaints.  However, examinations throughout his military service repeatedly showed normal upper extremities.  The August 1994 periodic examination after the 1993 fall showed no left shoulder complaints or diagnosis of a left shoulder disorder.  The June 1997 separation examination following the 1994 and 1995 complaints again failed to show a left shoulder disorder or any left shoulder complaints.  There is no indication in his STRs that his in-service injuries resulted in a current left shoulder disorder.  In this case, the contemporaneous service records fail to support the Veteran's contention that the in-service injuries resulted in a chronic disability in service.  

The only medical opinions of record, that of the March 2009 VA examiner, with the clarification opinion rendered in July 2011 indicates that the Veteran's left shoulder disorder is not related to his military service.  The examiner's opinion was formed after having had the opportunity to review the Veteran's claims file, which includes his written contentions, in addition to having been able to physically examine the Veteran.  As such, the Board accords it great probative value.  Furthermore, the examiner's opinion is supported by the Veteran's STRs as discussed above.  None of the Veteran's treatment records include any opinion relating a current left shoulder disorder to his military service.  Rather, the records show that the Veteran injured his left shoulder in a post-service dirt bike accident in 1998.  Of particular importance to the Board is that none of the treatment records pertaining to the Veteran's left shoulder beginning in 1999 and that culminated in February 2000 surgery with follow-up records dated through August 2000 show that the Veteran reported his in-service injuries.  The only injury reported by the Veteran in any of these records in the 1998 dirt bike accident.  No medical professional has provided any opinion indicating that a current left shoulder disorder is related to the Veteran's military service.  Therefore, the Board concludes that service connection is not warranted.

The claims folder contains no competent and probative evidence of a left shoulder disorder being associated with the Veteran's active duty.  Without competent and probative evidence of an association between a left shoulder disorder and his active duty, service connection for a left shoulder disorder is not warranted.

In reaching this conclusion, the Board has considered whether service connection due to a continuity of symptomatology or on a presumptive basis is warranted.  As noted above, X-rays in 2009 revealed degenerative changes; pursuant to Walker, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker, 708 F.3d 1331.  However, in this case, to the extent that the Veteran contends having symptoms since the in-service injuries, the Board finds that such are outweighed by the June 1997 discharge examination showing no reported symptoms.  The Veteran's contemporaneous service records fail to establish a continuity of symptomatology following any of his in-service injuries.  Furthermore, the evidence clearly shows an intercurrent injury due to a dirt bike accident in 1998.  Consequently, considering the negative discharge examination, as well as the post-service injury, the Board concludes that a continuity of symptomatology establishing a nexus has not been shown.

Moreover, there is no evidence of arthritis until 2009, more than one decade after discharge from service.  As discussed above, the July 1999 record, over one year after the Veteran being discharged from service in 1997 reveals that X-rays were normal.  There is no indication that the Veteran had arthritis at that time.  Consequently, as the evidence fails to show arthritis manifest to a degree of 10 percent or more within one year of leaving qualifying military service, the Board finds that service connection on a presumptive basis is not warranted.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of a left shoulder disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between a left shoulder disorder and the Veteran's active duty, service connection for a left shoulder disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a left shoulder disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a left shoulder disorder is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).  

		2.  Erectile Dysfunction

The Veteran contends that he has erectile dysfunction that is either related to his military service or that is secondary to his service-connected psychiatric disorder.  See, e.g., September 2010 claim.  

The Veteran's STRs show no treatment for, or diagnosis of, erectile dysfunction.  The Veteran's October 1988 enlistment examination, August 1994 periodic examination and June 1997 separation examination all revealed a clinically normal genitourinary system.  
None of his post-service treatment records show any complaint of, treatment for, or diagnosis of, erectile dysfunction.  A November 2011 treatment record shows that the Veteran reported having a girlfriend of one year. 

The Veteran was afforded a VA examination in November 2011.  The examiner did not provide a clinical diagnosis of erectile dysfunction; the Veteran was reported as having subjective erectile dysfunction.  Per the Veteran's request, no physical examination was performed.  Following examination, the examiner remarked that the Veteran had a subjective complaint of erectile dysfunction, which had not been reported in medical records.  The examiner also remarked that there was no diagnosis at that time and no treatment.  The examiner opined that if the Veteran did have problems with erectile dysfunction, it was most likely due to alcohol and marijuana use.  In a November 2012 addendum, the examiner reiterated that erectile dysfunction was not diagnosed.  

A September 2013 record shows that the Veteran answered no to having impotence, changes in libido, and sexual problems.  

Based on a review of the evidence, the Board concludes that service connection for erectile dysfunction is not warranted.  A clinical diagnosis of erectile dysfunction has not been shown at any time since the claim for service connection.  The Board acknowledges the Veteran's reports of having erectile dysfunction; he is competent to report such problem.  However, as noted above, the Veteran specifically denied impotence, changes in libido, and sexual problems in 2013.  Furthermore, although he has been shown to have a girlfriend during this appeal, there is no indication that he sought any treatment for erectile dysfunction.  Considering the Veteran's denial of impotence, changes in libido, and sexual problems, and the fact that he has not sought any treatment, despite having a significant other, weighs against the evidence establishing a diagnosis of erectile dysfunction such that service connection for a disability is warranted.  Furthermore, even after considering the Veteran's reported complaints, the November 2011 examiner still opined that erectile dysfunction was not diagnosed.  No medical professional has provided any opinion indicating that the Veteran does in fact have erectile dysfunction.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of erectile dysfunction at any time during the appeal period. 

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the diagnosis of erectile dysfunction falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to diagnosis have no probative value.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for erectile dysfunction.  At no time since the Veteran filed his claim for service connection in September 2010 has erectile dysfunction been shown.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved). 

Thus, the preponderance of the evidence is against the Veteran's claim for erectile dysfunction.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for erectile dysfunction is denied.  See 38 U.S.C.A §5107.


		3.  Gastrointestinal Disorder

The Veteran contends that he has a gastrointestinal disorder, to include diarrhea and irritable bowel syndrome, that is either related to his military service or that is secondary to his service-connected psychiatric disorder.  See, e.g., September 2010 claim.  

The Veteran's STRs show no treatment for, or diagnosis of, a gastrointestinal disorder.  Nor do they show any symptoms opined to be associated with a gastrointestinal disorder.  The Veteran's October 1988 enlistment examination, August 1994 periodic examination and June 1997 separation examination all revealed a clinically normal abdomen and viscera.  In his reports of medical history for those examinations, he denied symptoms such as stomach or intestinal trouble; frequent indigestion; and piles or rectal disease.  
 
The Veteran's post-service medical records also fail to show a gastrointestinal disorder or symptoms found to be associated with a gastrointestinal disorder.  Although an October 2011 VA treatment record shows that the Veteran reported periodic heartburn, there is no indication in any of his voluminous treatment records that the Veteran's has been diagnosed with a gastrointestinal disorder to account for his occasional heartburn.  Moreover, the Veteran's treatment records fail to show other symptoms.  The October 2011 record also shows that the Veteran denied vomiting, nausea, abdominal pain, constipation, melena and diarrhea.  

The Veteran was afforded a VA examination in November 2011.  No gastrointestinal disorder was diagnosed.  The examiner opined that there was no diagnosis or treatment for a gastrointestinal condition in the medical records.  A September 2013 record shows that the Veteran denied dysphagia, heartburn, nausea, vomiting, melena, abdominal pain, and changes in bowel habits.  No medical professional has provided any opinion indicating that the Veteran has a gastrointestinal disorder, to include diarrhea and irritable bowel syndrome.

Based on a review of the evidence, the Board concludes that service connection for a gastrointestinal disorder, to include diarrhea and irritable bowel syndrome is not warranted.  A gastrointestinal disorder or signs and symptoms opined to be associated with a chronic gastrointestinal disorder have not been shown at any time since the claim for service connection.  As noted above, while one record does show a report of periodic heartburn, the evidence fails to show a chronic gastrointestinal disorder to account for such periodic symptom.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332.  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a gastrointestinal disorder at any time during the appeal period. 

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the diagnosis of a gastrointestinal disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to diagnosis have no probative value.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a gastrointestinal disorder, to include diarrhea and irritable bowel syndrome.  At no time since the Veteran filed his claim for service connection in September 2010 has a gastrointestinal disorder, to include diarrhea and irritable bowel syndrome, been shown.  See Brammer at 225; see also McClain, 21 Vet. App. 319. 

Thus, the preponderance of the evidence is against the Veteran's claim for a gastrointestinal disorder, to include diarrhea and irritable bowel syndrome.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a gastrointestinal disorder, to include diarrhea and irritable bowel syndrome, is denied.  See 38 U.S.C.A §5107.


		4.  Sleep Disorder

The Veteran contends that he has a sleep disorder that is either related to his military service or that is secondary to his service-connected psychiatric disorder.  See, e.g., September 2010 claim.  

The Veteran's STRs show no treatment for, or diagnosis of, a sleep disorder.  Nor do they show any symptoms opined to be associated with a sleep disorder.  The Veteran's October 1988 enlistment examination, August 1994 periodic examination and June 1997 separation examination reports of medical history all show that he denied symptoms such as frequent trouble sleeping.  
 
The Veteran's post-service medical records also fail to show a sleep disorder or symptoms found to be associated with a sleep disorder.  The Veteran was afforded a VA psychiatric examination in November 2011; his reported symptoms associated with his psychiatric disability included chronic sleep impairment.  No medical professional has provided any opinion indicating that the Veteran has a sleep disorder.

Based on a review of the evidence, the Board concludes that service connection for a sleep disorder is not warranted.  A sleep disorder or signs and symptoms opined to be associated with a sleep disorder have not been shown at any time since the claim for service connection.  As noted above, the Veteran's psychiatric disorder symptomatology includes sleep impairment; a sleep disorder aside from his psychiatric symptom has not been shown.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332.  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a sleep disorder at any time during the appeal period. 

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the diagnosis of a sleep disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to diagnosis have no probative value.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a sleep disorder.  At no time since the Veteran filed his claim for service connection in September 2010 has a sleep disorder been shown.  See Brammer at 225; see also McClain, 21 Vet. App. 319. 

Thus, the preponderance of the evidence is against the Veteran's claim for a sleep disorder.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a sleep disorder is denied.  See 38 U.S.C.A §5107.

	B.  Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

A distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran has been diagnosed with dysthymic disorder and alcohol dependence.  This service-connected disability is rated as 50 percent disabling prior to May 9, 2007, and from July 1, 2007; as 10 percent disabling from February 24, 2009; and as 70 percent disabling from October 25, 2011, under 38 C.F.R. § 4.130, DC 9433, which evaluates impairment from dysthymic disorder.  Specifically, pursuant to DC 9433, a 10 percent rating is warranted if the evidence establishes there is occupational and social impairment, due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DC 9433 (2013).

A 30 percent rating is warranted if the evidence establishes there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 
A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The list of symptoms in the rating formula is not intended to constitute an exhaustive list, but rather shows examples of the types and degrees of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).

A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF score of 51 to 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).

A GAF score of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

The Veteran was scheduled for a VA examination in November 2005; it was cancelled due to his incarceration.  A November 2005 record from the department of corrections indicated that they would not transport inmates for the purposes of an examination, but that a VA physician could go to the prison.  Another VA examination was cancelled in March 2006 as fee-basis physicians were not sent off station for examinations.  

VA records beginning in September 2006 are of record.  Prior to the Veteran being hospitalized in May 2007, the records do not show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.

The Veteran was hospitalized from May 9, 2007, to June 11, 2007.  He was afforded a VA examination in July 2007.  He reported serving 20 months in prison during 2005 and 2006.  He reported that his parole may be revoked and that he would likely be in prison until October 2007; he reported that when he was released, he intended to move back to Wyoming where his family lived.  The Veteran stated that he was generally lonely and that the loneliness increased his capacity to drink.  Examination revealed no impairment of thought process or communication; no delusions; and no hallucinations.  He made fair contact and interacted appropriately.  The Veteran had vague suicidal thoughts, but no ideation or plans or intent; he denied homicidal thoughts.  He had no problems in maintaining his personal hygiene, dressing, feeding and bathing himself.  He was aware of person, time and place, being fully oriented in all spheres.  The Veteran stated that his memory was "not real well" in that there were many things that he forgot, and that might be due to his substance abuse.  The Veteran thought a great deal about his children, but did not appear to obsess about them; no compulsive, ritualistic behavior was seen.  His speech was logical and goal-directed, and the rate and flow were normal.  He stated that he had panic attacks approximately twice a month.  He rated his mood as five out of ten with ten being the best.  He sometimes behaved impulsively.  Risk taking behavior apparently was something that was in his makeup.  The Veteran had not been sleeping well and stated he missed medication.  In terms of overall depression, he admitted to some crying spells.  The Veteran stated that his appetite was "okay" at that time.  He was uncertain about the future.  He generally had somewhat low energy, but did appear to have episodes where he was almost manic.  He denied any problems with anger and irritability.  He admitted that he did not like being around people.  

Testing revealed that the Veteran was moderately to severely anxious, moderately hopeless about his future, and severely depressed.  Other testing revealed him to be an anxious person who was generally dysthymic and sometimes depressed; he had problems in dealing with other people, frequently being unable to read social cues.  The Veteran might act out in an anti-social manner and was likely to abuse alcohol.  A GAF score of 55 was assigned, in that he had moderate problems within the social and occupational spheres.  The examiner opined that his level of depression was not such that he could not work; indeed, being gainfully employed and able to pay child support would probably improve his mood greatly.  On the other hand, if he continued to drink, it was unlikely that he would be able to maintain employment.  The examiner opined that drinking behavior does not entitle one the presumption that one is totally unemployable.  

An August 2008 letter from the VA Community Based Outpatient clinic to the Veteran shows that he had not been seen in the clinic for over one year.  There are no records showing treatment for the Veteran's psychiatric disability between June 2007 and January 2009.

A January 30, 2009, psychiatric admission evaluation shows that the Veteran had a GAF score of 40.    

The Veteran was afforded another VA examination in February 2009 when he was an in-patient for alcohol and substance abuse.  The Veteran appeared clean and made eye contact half the time; he tended to look down the remainder.  His affect was non-reactive and rather flat.  He described his mood as "blah."  He stated that when he was not using alcohol, his mood was negative, disheartened and pessimistic; he had low motivation and energy; he was socially withdrawn; he found it difficult to concentrate; he felt stressed and worried about everyday affairs; and he was troubled with initial insomnia.  He denied active suicidal ideation except at times when he had been intoxicated.  Cognition was intact; insight was fair and realistic; judgment was intact; and he denied being suicidal at the appointment.  A GAF score 61-65 was assigned.  The examiner opined that the Veteran had signs and symptoms that were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant distress.  For example, during periods of stress, he might overlook details in work assignments or he may have periods of tardiness at work.  The examiner opined that the Veteran's symptoms affected his relationship with his wife and children in that he was emotionally withdrawn and distant.  Those symptoms had affected his overall sense of well-being and social functioning in that he had not been able to maintain appropriate attention to his responsibilities in work and family.  

The March 2009 discharge summary for the January 2009 substance abuse program admission shows that his GAF score on admission was 40 and was 65 at discharge.  The Veteran again entered VA treatment programs on several occasions between March 2009 and September 2010.  A March 2009 admission evaluation, three days after he was released, reveals that his GAF score was 58.  The April 2009 discharge summary dated several days after his discharge shows that his GAF score was currently 58, but 45 on discharge.  The record shows that he reported having a good relationship with his sister.  The July 2009 discharge summary shows that his GAF score was 50 on admission and 65 at discharge.  The September 2010 admission evaluation shows that his GAF score was 58 and that he was down on himself.  Another record dated in September 2010 shows that he had a GAF score of 65.  These records do not show symptoms such as those listed in the criteria for a 100 percent rating.  

An October 2011 admission evaluation reveals that the Veteran had a GAF score of 50.  He had had suicidal ideation that was passive.  His mood was "not feeling much" and he had a flat affect and flat speech tone.  His thought content was depressed and his judgment was not good by history.  

The Veteran was afforded a VA examination in November 2011.  A GAF score of 50 was assigned.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas such as school, family relations, judgment, thinking and/or mood.  The Veteran's reported symptoms included anxiety; panic attacks weekly or less often; chronic sleep impairment; mild memory loss; impairment of short and long term memory; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; and suicidal ideation.  

The Veteran reported having last worked one year ago in construction.  Prior to that, he worked for the railroad for seven years until 2004, but was in prison for two years; in 2006, he went to college for a year.  The Veteran had not worked in the past one year, probably because of his severe symptoms of depression and mood swings that he had.  The Veteran reported having a fiancé for about the last year.  Examination revealed that he was neat in dress; posture was tense; facial expression was sad; psychomotor activity was underactive; he was alert with emotional reactions; and was cooperative.  The Veteran's mood was dysthymic; affect was restricted; speech was logical, slow in rate, and quality was controlled; thought process showed no flight of ideas or thought blocking and no loose associations; and thought content had no somatic complaints, obsessions, suicidal or homicidal thoughts, hallucinations or delusions, and no phobias.  He was oriented to person, place and time.  He had difficulty with concentration and memory.  Fund of knowledge, abstractions, insight and judgment were all fair.  The examiner opined that the Veteran had the ability to maintain minimal personal hygiene and other basic activities of daily living.  

Treatment records dated since the November 2011 VA examination do not show total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living; or disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  An October 2013 treatment record shows that the Veteran had been in jail for one year and 18 months.  

Based on a review of the evidence, the Board concludes that a rating in excess of 50 percent is not warranted prior to the Veteran's hospitalization beginning May 9, 2007.  For the rating period following the Veteran's release in 2007, the Board concludes that a 70 percent rating, but no higher, is warranted from January 30, 2009, the date of the VA admission evaluation showing a GAF score of 40.  

In finding that a 70 percent rating is warranted, the Board acknowledges that the Veteran had a GAF score of 61-65 at the February 2009 examination, and that the examiner opined that the Veteran's signs and symptoms were only transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant distress; in other words, the criteria for a 10 percent rating.  However, this examination was conducted during in-patient treatment for substance abuse.  As discussed above, the Veteran's GAF scores during his various periods of admission for substance abuse and psychiatric treatment show that his GAF scores typically ranged between 40-50 when admitted, but were 65 at discharge.  In evaluating the Veteran's disability, the Board is considering the severity of his dysthymic disorder and alcohol abuse on a regular basis, as opposed to the lessening in severity that appears to follow in-patient substance abuse treatment.  Consequently, given that the RO initially assigned a 70 percent rating based on the October 2011 admission evaluation showing that the Veteran had a GAF score of 50, considering the numerous instances of GAF scores lower than 50 prior to October 2011, after affording the Veteran the benefit-of-the-doubt, the Board concludes that a rating of 70 percent, but no higher, is warranted the date of the first showing of a GAF score of 40 on January 30, 2009.

The evidence since January 30, 2009, fails to show total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living ; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The treatment records and VA examinations fail to show such impairment.  As noted above, the Veteran reported having a good relationship with his sister in 2009 and also being engaged in 2011, weighing against a finding of total social impairment.  Furthermore, the evidence fails to show that he is unable to work due to his psychiatric disability, indicating that he does not have total occupational impairment.  While his psychiatric disability does affect employment, such is contemplated for in a 70 percent rating.  Moreover, of particular importance to the Board is the November 2011 VA examiner's opinion.  After having had the opportunity to examine the Veteran, the examiner opined that his disability did not result in total occupational and social impairment.  No medical professional has provided any opinion indicating total impairment.  Therefore, the criteria for a rating of 70 percent, but no higher, have been met from January 30, 2009.

Prior to January 30, 2009, the evidence fails to show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  

As already noted above, there is no evidence showing treatment for the Veteran's disability between his hospitalization in 2007 and January 2009.  The only pertinent evidence of record is the July 2007 VA examination.  None of the symptoms indicative of a 70 percent rating were shown at that VA examination.  Additionally, his GAF score was 55, indicative of moderate symptoms, consistent with the currently assigned 50 percent rating.  No medical professional has provided any opinion indicating that from the date of service connection until January 30, 2009, the Veteran's psychiatric disability resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

In this case, prior to January 30, 2009, while the Veteran's dysthymic disorder did cause occupational and social impairment, deficiencies in most areas have not been shown.  With regards to work, while the Veteran psychiatric disability does cause occupational impairment, the 2007 examiner opined that the Veteran's level of depression was not such that he could not work; indeed, being gainfully employed and able to pay child support would probably improve his mood greatly.  The examiner also opined that drinking behavior did not entitle one the presumption that one was totally unemployable.  

With regards to family relations, the Veteran reported to the July 2007 VA examiner that he intended on moving to Wyoming where his family lived; indeed, the evidence shows that the Veteran currently resides in Wyoming.  The fact that the Veteran moved to where his family lived, and still resides there, weighs against a finding in deficiencies in family relations equating to a 70 percent rating.  

The evidence also does not show deficiencies in judgment.  The VA examination showed that his judgment was intact.  Additionally, deficiencies in thinking have not been shown.  The VA examination revealed no impairment of thought process or communication.  Furthermore, deficiencies in mood supporting a 70 percent rating have not been shown.  As discussed above, his VA examination shows that his mood was five out of ten.  However, the currently assigned 50 percent rating for this time period contemplates disturbances of mood.  The evidence fails to show that any deficiencies in mood have caused occupational and social impairment.  The overall evidence of record does not show that the Veteran has mood deficiencies sufficient to support a 70 percent rating, even when taking into account his other symptoms.  

Prior to January 30, 2009, symptoms indicative of a 70 percent rating such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships have not been shown.  

The Board acknowledges that the list of symptoms supporting a 70 percent rating is not exhaustive.  See Mauerhan at 442-43.  However, even when taking into account the actual symptoms shown during this time period, the evidence fails to show occupational and social deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood for the reasons set forth above.  

Rather, the evidence indicates that the Veteran had occupational and social impairment, with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  The Veteran's moods reported above are consistent with disturbances of mood.  Furthermore, as the Veteran reported loneliness to the July 2007 examiner, the evidence suggests difficulty in establishing and maintaining effective work and social relationships.  As such, the evidence supports a finding that the Veteran's actual dysthymic disorder and alcohol dependence symptomatology and resulting occupational and social impairment is adequately compensated for by the assigned 50 percent rating prior to January 30, 2009.   

The Board notes that the reported GAF score of 55 at the 2007 examination is indicative of moderate symptoms, consistent with a 50 percent rating.  The Board also notes that, while important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).

In this case, prior to January 30, 2009, the extent and severity of the Veteran's dysthymic disorder and alcohol dependence reported and/or shown are suggestive of occupational and social impairment, with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships; and sleep impairment, i.e., the level of impairment contemplated in the assigned 50 percent rating for psychiatric disabilities.  38 C.F.R. § 4.7.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence shows that the Veteran's dysthymic disorder and alcohol dependence does not warrant a rating in excess of 50 percent prior to January 30, 2009.  However, from January 30, 2009, a 70 percent rating, but no higher, is warranted.  

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's dysthymic disorder and alcohol dependence symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability.  The evidence does not show that the Veteran's dysthymic disorder and alcohol dependence disability has resulted in interference with employment or activities of daily life which would warrant an increased rating for this disability.

Moreover, as the RO the evidence does not show, nor does the Veteran contend, that his psychiatric disability renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Although the November 2011 examiner opined that the Veteran had not worked in the last year, probably because of his symptoms of depression and mood swings, the overall evidence fails to show unemployability due solely to his service-connected disabilities.    


ORDER

Entitlement to service connection for a left shoulder disorder is denied.

Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected dysthymic disorder and alcohol dependence is denied.

Entitlement to service connection for a gastrointestinal disorder, to include diarrhea and irritable bowel syndrome, to include as secondary to the service-connected dysthymic disorder and alcohol dependence is denied.

Entitlement to service connection for a sleep disorder, to include as secondary to the service-connected dysthymic disorder and alcohol dependence is denied.

Prior to January 30, 2009, an initial rating in excess of 50 percent for dysthymic disorder and alcohol dependence is denied.

Since January 30, 2009, a rating of 70 percent for dysthymic disorder and alcohol dependence is granted, subject to the law and regulations governing the payment of monetary benefits.



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


